Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20090149158) in view of Or-Bach (US 9, 001819).
Regarding claim 1, Goldfarb teaches, a method of using a caller computerized audio communication device (Paragraph 113-115 and Fig. 6; mobile phone); with a graphical user interface (Paragraph 113-115; URL browse through a display) to display information from an online computer accessible database (Paragraph 59, 61-64, 74, 81, 111) comprising callee provided information (Paragraph 96-115), said method comprising;
 using said caller computerized audio communications device to establish both a telephony link with an auto attendant telephony system (callee), and a separate data channel with said online computer accessible database (Fig. 2, 4, 7; the IVR system 24; the phone line and the line that is connected through the computer to the IVR);
said online computer accessible database being logically separate from said auto attendant telephony system (see el. 20, 22 of Figs); 
Goldfarb does not teach wherein before said telephony link is activated, said caller computerized audio communication device interrogates said online computer accessible database.
Or-Bach teaches Systems and methods for visual presentation and selection of IVR menu (abstract), wherein before said telephony link is activated, said caller computerized audio communication device interrogates said online computer accessible database (Fig. 13 and 2B; 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Goldfarb with Or-Bach to improve the system enhance the call experience.
Regarding claim 2, Ganga in view of Or-Bach teaches, wherein caller said computerized audio communications device is a smart cellular telephone (Or-Bach: Col. 5, line 12)
Regarding claim 3, Ganga in view of Or-Bach teaches, wherein said separate data channel is a Wi-Fi data channel or a cellular telephone data channel. (Goldfarb; el. 28 and Col. 19, line 40)
Regarding claim 4, Ganga in view of Or-Bach teaches, wherein said smart cellular telephone communicates with said auto attendant telephony system via either a voice channel or a Voice over IP data channel (Goldfarb: voice channel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652